DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishi US Patent 4982853.

With respect to claim 1, Kishi discloses a crane which performs a hanging operation by connecting a jib to a boom (7), the jib being rotatable with respect to the boom (via 8), the crane comprising: 
a plurality of jib divided bodies (9-11) into which the jib is divided; 
a plurality of support rope divided bodies (21-23) into which a support rope supporting the jib is divided, and which are respectively installed on the jib divided bodies in a step before assembling; 
a connection body (Figure 5) which connects the support rope divided bodies to each other; and 
a fixed support member (17-19) which detachably supports the support rope divided body and the connection body on the jib divided body, wherein the fixed support member (17-19) can hold the jib divided body (9-11) connected to the boom, in a state of being hung (tensioned or connected or attached or upright) by the connected support rope divided body (21-23).


    PNG
    media_image1.png
    631
    876
    media_image1.png
    Greyscale

Figure 5 of Kishi

2. (Original) The crane according to claim 1, wherein at least one of the support rope divided body and the connection body has a rotating shaft (connection body on shaft or pin connection to 18), and the fixed support member (17-19) supports the rotating shaft.

3. (Original) The crane according to claim 2, wherein the fixed support member (17-19) clamps the connection body on both sides and supports the rotating shaft (connects on both sides via 36).

4. (Original) The crane according to claim 2, further comprising: a restricting member (Figure 5) which restricts rotation of the connection body.

6. (Original) The crane according to claim 1, wherein the jib divided body has a suppressing member (35) which suppresses a deviation (pin for 36 via shear stress reduces deviation of the rope) of the support rope divided body.


the crane including a plurality of jib divided bodies (9-11) into which the jib is divided, 
a plurality of support rope divided bodies (21-23) into which a support rope supporting the jib is divided, and which are respectively installed on the jib divided bodies in a step before assembling, 
a connection body (Figure 5) which connects the support rope divided bodies to each other, and 
a fixed support member (17-19) which detachably supports the support rope divided body and the connection body on the jib divided body, 
the method comprising: making the connected jib divided body connected to the boom at one end be in a state of being lifted by the connected support rope divided body which has been connected; 
connecting the jib divided body to be connected subsequently and the connected jib divided body to each other in the lifted state (operating state); 
connecting the support rope divided body to be connected subsequently, which is disposed on the jib divided body to be connected, and the connected support rope divided body to each other by the connection body (Figure 5); and 
releasing the support of the connected jib divided body by the fixed support member (releasing the ropes from the jib via the fixed support member).

8. (Currently Amended) The method of assembling a jib according to claim 7, wherein a back surface side (connected side of 11 to element 10) of the connected jib divided body and a back surface side (connected side of to 11 of 10) of the jib divided body to be connected are connected to each other in the lifted state, and after abdominal part sides (opposite side of 10), which are opposite to the back surface side, of the connected jib divided body and the jib divided body to be connected are connected to each other with the connected jib divided body and the jib divided body to be connected aligned in a 

9. (New) The crane according to claim 1, wherein the jib divided body comprises a lower jib (9) connected to the boom, an upper jib (11) connected to a side opposite to the boom with respect to the lower jib, and an intermediate jib (10) disposed between the lower jib and the upper jib, and wherein the fixed support member can hold a side (connected opposite side of boom), which is opposite to the boom, of the intermediate jib connected to the boom, in a state of being hung by the connected support rope divided body.

10. (New) The crane according to claim 4, wherein when the restricting member releases a restriction of the rotation of the connection body, the connection body is capable of connecting the support rope divided bodies to each other (restriction/sheave forces are overcame to pivot connection body for rope).

11. (New) The crane according to claim 1, wherein the jib divided body comprises a lower jib (9) connected to the boom and an upper jib (11) connected to a side opposite to the boom with respect to the lower jib, and wherein the upper jib is supported by the support rope (23), in a state where the support of the jib divided body by the fixed support member is released (23 can still support 11 when 19 is released/stowed).

12. (New) The crane according to claim 1, further comprising: a strut (12, 30, 31) which is connected to the jib, wherein the support rope is connected to the strut (via 17), and wherein the jib is raised and lowered via the support rope by rotating the strut (actuation of 12, 30, 31).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Kishi US Patent 4982853 teaches jibs, boom, connection body, and fixed support member but does not specifically disclose 
wherein the fixed support member supports a pin penetrating an end portion of the support rope divided body and the connection body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654